Name: Council Regulation (EEC) No 1211/83 of 17 May 1983 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/ 10 Official Journal of the European Communities 21 . 5 . 83 COUNCIL REGULATION (EEC) No 1211 / 83 of 17 May 1983 amending Regulation (EEC) No 1080 /77 on the supply of milk and certain milk products at reduced prices to schoolchildren THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular the second subparagraph of Article 26 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1080/ 77 ( 3 ), as last amended by Regulation (EEC) No 1188 / 82 (4 ), provides for a Community contribution to the cost of Member States' programmes for the supply of milk and certain milk products at reduced prices to schoolchildren : Whereas , in order to encourage consumption of milk and milk products in schools , it is advisable to extend the minimum period for which Article 1 ( 1 ) of Regulation (EEC) No 1080 / 77 guarantees Community contributions towards financing the programmes in question , HAS ADOPTED THIS REGULATION: Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 1080 / 77 , '1981 / 82 milk year' is hereby replaced by '1983 / 84 milk year'. Article 2 This Regulation shall enter into force on 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . (*) OJ No L 131 , 26 . 5 . 1977 , p. 8 . (&lt;) OJ No L 140 , 20 . 5 . 1982 , p. 7 .